996 F.2d 966
Romualdo SUAREZ, Appellant,v.Chuck Cole WIMES, Appellee.
No. 93-2152.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 24, 1993.Decided July 1, 1993.

Appeal from the United States District Court for the W.D. Missouri;  Dean Whipple, Judge.
Romualdo Suarez, pro se.
The appellee did not file a brief.
Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Romualdo Suarez appeals from the final order of the United States District Court1 for the Western District of Missouri dismissing for lack of jurisdiction Suarez's breach of contract claim filed under 42 U.S.C. § 1983 against Chuck Cole Wimes, a private citizen.   Suarez has moved for leave to proceed in forma pauperis on appeal.


2
In order to recover under § 1983, a plaintiff must prove that the defendant deprived him of a constitutional right under color of state law.  Adickes v. S.H. Kress & Co., 398 U.S. 144, 150, 90 S. Ct. 1598, 1604, 26 L. Ed. 2d 142 (1970).   Upon review of Suarez's complaint, we agree with the district court that Suarez has alleged only actions by a private citizen who was not acting under color of state law.


3
Thus, we deny Suarez leave to proceed in forma pauperis, and dismiss this appeal.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri